Order entered January 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01041-CR

                           MICAL DANTRAL FORD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F08-72750-M

                                          ORDER
       On November 2, 2012, appellant’s counsel John Tatum filed a motion to withdraw as

counsel and an Anders brief in support of the motion. A copy of the motion and brief were

delivered to appellant. In response, appellant filed a pro se motion to dismiss his appeal.

Because the motion was not signed by counsel, the Court could not grant it. See Tex. R. App. P.

42.2(a). Therefore, on November 14, 2012, the Court sent Mr. Tatum a letter, with a copy of the

motion included, directing Mr. Tatum to sign and return the copy of the motion to withdraw if he

concurred in appellant’s decision. The Court did not receive back the signed copy of the motion

from Mr. Tatum. On November 29, 2012, appellant sent the Court a letter inquiring about the

status of his motion to dismiss the appeal. On December 7, 2012, the Court sent Mr. Tatum a

second copy of appellant’s pro se motion to dismiss the appeal and again directed him to sign
and return the copy to the Court if he concurred in appellant’s decision. To date, we have not

received back the copy of the motion to dismiss the appeal signed by appellant and Mr. Tatum,

nor has Mr. Tatum communicated with the Court regarding appellant’s motion to dismiss.

       Accordingly, the Court ORDERS the trial court to make findings regarding whether

appellant desires to pursue the appeal. If appellant does not desire to pursue the appeal, the trial

court shall make a finding to that effect.

       We ORDER the trial court to transmit a supplemental record containing its written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; John Tatum; and

Michael Casillas.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.



                                                      /s/     DAVID W. EVANS
                                                              JUSTICE